Exhibit 10.3 

 

SMAAASH ENTERTAINMENT, INC.

 

SECURITIES EXCHANGE AGREEMENT

 

This Securities Exchange Agreement (this “Agreement”) is made as of December 20,
2018 (“Effective Date”), by and among Smaaash Entertainment, Inc., a Delaware
corporation (the “Company”), and Maxim Group LLC (the “Holder”). Capitalized
terms used herein but not otherwise defined shall have such meaning as described
in the Notes (as defined below).

 

RECITALS

 

WHEREAS, the Holder currently holds a Demand Secured Promissory Note originally
issued by the Company to the Holder on November 20, 2018 (the “Demand Note”);
and

 

WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Holder desire to exchange the Demand Note (the “Exchange”) for a Series A-1
Exchange Convertible Note (the “Series A-1 Note”) and a Series A-2 Exchange
Convertible Note (the “Series A-2 Note,” and together with the Series A-1 Note
and in the form attached as Exhibit A hereto, the “Notes”), convertible into
shares (the “Conversion Shares”) of the Company’s common stock, $0.0001 par
value per share (the “Common Stock”), in reliance on the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “Securities Act”).

 

WHEREAS, at the Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the Securities Act and
the rules and regulations promulgated thereunder, and applicable state
securities laws.

 

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Holder hereby agree as follows:

 

AGREEMENT

 

SECTION 1.    EXCHANGE AND TERMINATION.

 

a)           In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Holder agrees to deliver and surrender to the Company for cancellation the
Demand Note in exchange for the Notes, and the Company agrees to deliver the
Notes to the Holder.

 

b)           The closing under this Agreement (the “Closing”) shall take place
upon the satisfaction of each of the conditions set forth in Sections 4 and 5
hereof, and in any event within three (3) trading days of the date hereof (the
“Closing Date”). At the Closing, (i) the Company shall deliver the Notes to the
Holder and (ii) the Demand Note shall automatically be cancelled and shall be
null and void.

 



 

 

 

c)           If the Closing has not occurred by December 27, 2018, this
Agreement shall terminate; provided, however, that no such termination will
affect the right of any party to sue for any breach by any other party (or
parties) of their respective obligations hereunder.

 

d)           As soon as commercially practicable following the Closing Date, the
Holder shall deliver to the Company the original Demand Note or a lost note
affidavit (in form and substance reasonably acceptable to the Company).

 

SECTION 2.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants as of the date hereof to, and
covenants with, the Holder as follows:

 

a)           Organization and Standing. The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of
Delaware, has full corporate power and authority to own or lease its properties
and conduct its business as presently conducted, and is duly qualified as a
foreign corporation and in good standing in each jurisdiction in which the
character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary, except where the failure to be
so qualified would not have a Material Adverse Effect (as defined below).
“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents (as defined below) or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Exchange Documents. “Exchange
Documents” means, collectively, this Agreement, the Notes, the Lock-Up Agreement
(as defined below), the Registration Rights Agreement and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 

b)           Authorization; Corporate Power. Each of the Exchange Documents to
which the Company is a party has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms (except as
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, and (ii) equitable principles generally, including any specific
performance), and the Company has the requisite corporate power and authority to
execute and deliver the Exchange Documents to which the Company is a party and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder. The execution and delivery of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes has been duly authorized by the Company’s Board of Directors and no
further filing, consent, or authorization is required by the Company, its Board
of Directors or its stockholders.

 







2

 

 

c)          Issuance and Delivery of the Securities. The issuance of the Notes
are duly authorized and upon issuance in accordance with the terms of the
Transaction Documents shall be validly issued, fully paid and non-assessable and
free from all preemptive or similar rights, mortgages, defects, claims, liens,
pledges, charges, taxes, rights of first refusal, encumbrances, security
interests and other encumbrances (collectively “Liens”) with respect to the
issuance thereof. As of the Closing, the Company shall have reserved from its
duly authorized capital stock not less than the maximum number of Conversion
Shares issuable pursuant to the Notes (assuming for purposes hereof that (x)
such Notes are convertible at the lowest conversion price potentially available
for issuance thereunder, (y) interest on the Notes shall accrue through the
Maturity Date (as defined in the Notes) of the Notes and (z) any such conversion
shall not take into account any limitations on the conversion of the Notes set
forth in the Notes). The Conversion Shares, when issued in accordance with the
terms of the Notes, will be validly issued, fully paid and nonassessable, free
and clear of all Liens other than restrictions on transfer provided for in the
Lock-up Agreement, in the form attached as Exhibit C hereto, executed by the
Holder dated as of the date hereof (the “Lock-up Agreement”).

 

d)          Governmental Consents. No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of the Exchange Documents to which the Company is a party or the issuance of the
Notes or the consummation of any other transaction contemplated by this
Agreement.

 

e)           No Default or Violation. The execution and delivery of the
Agreement and the consummation of the transactions contemplated by this
Agreement by the Company will not (i) result in a breach of or a default under
any of the terms or provisions of (A) the Company’s certificate of incorporation
or by-laws, or (B) any material provision of any indenture, mortgage, deed of
trust or other material agreement or instrument to which the Company is a party
or by which it or any of its material properties or assets is bound or (ii)
result in a violation of any provision of any law, statute, rule, regulation, or
any existing applicable decree, judgment or order by any Governmental Entity (as
defined below) having jurisdiction over the Company, or any of its material
properties or assets except in the case of clauses (i)(B) or (ii) for any such
breaches, defaults or violations which would not have a Material Adverse Effect.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.

 

f)           Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the Notes is exempt from registration under the
Securities Act pursuant to the exemption provided by Section 3(a)(9) thereof.

 

g)          Transfer Taxes. On the date hereof, all share transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance of the Exchange Notes to be exchanged with the
Holder hereunder will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.

 



3

 

 





h)          Securities Act Exemption. The Company confirms that neither the
Holder nor anyone acting on behalf of the Holder has paid the Company any
commission or remuneration directly or indirectly in connection with or in order
to solicit or facilitate the Exchange.

 

SECTION 3.    REPRESENTATIONS and WARRANTIES OF THE HOLDER.

 

The Holder represents and warrants to and covenants with the Company that:

 

a)           Valid Existence; Good Standing. The Holder is validly existing and
in good standing under the laws of the jurisdiction of its organization.

 

b)           Authority; Authorization. The Holder has full right, power,
authority and capacity to enter into this Agreement, the Registration Rights
Agreement, the Lock-up Agreement and the other agreements and documents
contemplated hereby and to perform its obligations hereunder and thereunder and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, the Registration Rights Agreement and the Lock-up
Agreement. Upon the execution and delivery of this Agreement, the Registration
Rights Agreement and the Lock-up Agreement by the Holder, this Agreement, the
Registration Rights Agreement and the Lock-up Agreement shall constitute valid
and binding obligations of the Holder, enforceable in accordance with its terms
(except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the enforcement of
creditors’ rights generally, and (ii) as limited by equitable principles
generally, including any specific performance).

 

c)           Title. The Holder owns and holds the entire right, title and
interest in and to, and is the record and beneficial owner of, the Demand Note
and the Holder owns the Demand Note free and clear of all Liens. There is no
restriction affecting the ability of the Holder to transfer the legal and
beneficial title and ownership of the Demand Note to the Company.

 



SECTION 4.    CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.

 

The Company’s obligation to deliver the Notes to the Holder at the Closing shall
be subject to the following conditions to the extent not waived by the Company:

 

a)           Execution and Delivery. The Holder shall have executed and
delivered this Agreement, the Registration Rights Agreement and the Lock-up
Agreement to the Company.

 

b)          Covenants. The Holder shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Holder at
or prior to the Closing Date.

 

c)           Representations and Warranties. The representations and warranties
of the Holder shall be true and correct in all material respects as of the date
when made and as of the Closing Date as though originally made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specific date).

 



4

 

 

SECTION 5.    CONDITIONS TO THE HOLDER’s OBLIGATIONS AT THE CLOSING.

 

The Holder’s obligation to deliver the Demand Note and accept delivery of the
Notes shall be subject to the following conditions to the extent not waived by
the Holder:

 

a)           Execution and Delivery. The Company shall have executed and
delivered this Agreement, the Notes and the Registration Rights Agreement to the
Holder.

 

b)          Covenants. The Company shall have performed, satisfied and complied
in all respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.

 

c)           Representations and Warranties. Each and every representation and
warranty of the Company shall be true and correct in all material respects
(except for representations and warranties qualified by material or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
when made and as of the Closing Date as though originally made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct in all material respects (except for
representations and warranties qualified by material or Material Adverse Effect,
which shall be true and correct in all respects) as of such specific date).

 

d)          The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the issuance of the
Conversion Shares and the Notes, including without limitation, those required by
the Nasdaq Capital Market for the listing of the Conversion Shares thereon.

 

e)           No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Exchange Documents.

 

SECTION 6.    NOTICES.

 

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows:

 

a)           if to the Company, to:

 

Smaaash Entertainment, Inc.
1345 Avenue of the Americas, 15th Floor
New York, NY 10105
Attention: F. Jacob Cherian
E-Mail: fjc@i-amcapital.com

 



5

 

 

or to such other person at such other place as the Company shall designate to
the Holder in writing; and

 

b)           if to the Holder, at the address as set forth at the end of this
Agreement, or at such other address as may have been furnished by the Holder to
the Company in writing.

 

with a copy (for informational purposes only) to:

 

Kelley Drye & Warren LLP
101 Park Avenue
New York, NY 10178
Telephone: (212) 808-7540
Attention: Michael A. Adelstein, Esq.
E-mail: madelstein@kelleydrye.com

 

SECTION 7.   COVENANTS

 

a)           No Integration. None of the Company, its subsidiaries, any of their
affiliates, or any person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of any of the Notes or the
Conversion Shares under the Securities Act or cause any of the transactions
contemplated hereby to be integrated with such offering or any prior offerings
by the Company for purposes of Regulation D under the Securities Act.

 

b)           Listing. The Company shall promptly secure the listing or
designation for quotation (as applicable) of all of the Conversion Shares upon
the principal Nasdaq Capital Market (subject to official notice of issuance) and
shall maintain such listing of all the Conversion Shares from time to time
issuable under the terms of the Exchange Documents.

 

c)           Fees. Each party to this Agreement shall bear its own expenses in
connection with the structuring, documentation, negotiation and closing of the
transactions contemplated hereby, except that the Company shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, transfer
agent fees, Depository Trust Company (“DTC”) fees relating to or arising out of
the transactions contemplated hereby.

 

d)           Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the Notes (and upon conversion of the
Notes, the Conversion Shares) may be tacked onto the holding period of the
Demand Note, and the Company agrees not to take a position contrary to this
Section 7(d). The Company acknowledges and agrees that (assuming the Holder is
not an affiliate of the Company) in connection with any resale of any Conversion
Shares pursuant to Rule 144, the Holder shall solely be required to provide
reasonable assurances that such Exchange Shares are eligible for resale,
assignment or transfer under Rule 144, which shall not include an opinion of
Holder’s counsel. The Company shall be responsible for any transfer agent fees
or DTC fees or legal fees of the Company’s counsel with respect to the removal
of legends, if any, or issuance of Conversion Shares in accordance herewith.

 

6

 



 

e)           Blue Sky. The Company shall make all filings and reports relating
to the Exchange required under applicable securities or “Blue Sky” laws of the
states of the United States following the date hereof, if any.

 

SECTION 8.    MISCELLANEOUS.

 

a)           Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

b)            Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

c)           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Illinois without regard to the choice of law
principles thereof. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the Chicago, Illinois
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or thereby, and hereby irrevocably waives
any objection that such suit, action or proceeding is brought in an inconvenient
forum or that the venue of such suit, action or proceeding is improper. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder or to enforce a judgment or other court ruling in
favor of the Holder. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

d)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains an electronic file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

 

e)           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, permitted assigns, heirs, executors and administrators of
the parties hereto. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Holder,
including, without limitation, by way of a Fundamental Transaction (as defined
in the Notes) (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes). The
Holder may assign some or all of its rights hereunder in connection with any
transfer of any of its Notes or Conversion Shares without the consent of the
Company, in which event such assignee shall be deemed to be the Holder hereunder
with respect to such assigned rights.

 



7

 

 

f)            Entire Agreement; Amendments. This Agreement and other Exchange
Documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof. This Agreement may be amended, modified, superseded, cancelled, renewed
or extended, and the terms and conditions hereof may be waived, only by a
written instrument signed by all parties, or, in the case of a waiver, by the
party waiving compliance. Except as expressly stated herein, no delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right, power or privilege hereunder preclude any other or future exercise of
any other right, power or privilege hereunder.

 

g)           Survival. The representations, warranties, covenants and agreements
made in this Agreement shall survive the closing of the transactions
contemplated hereby and the exchange and delivery of the Demand Note and the
Notes.

 

h)           Indemnification.

 

(i)           In consideration of the Holder’s execution and delivery of the
Exchange Documents and consummation of the Exchange and in addition to all of
the Company’s other obligations under the Exchange Documents, the Company shall
defend, protect, indemnify and hold harmless the Holder and each holder of any
Notes and all of their stockholders, partners, members, officers, directors,
employees and direct or indirect investors and any of the foregoing Persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (i) any misrepresentation or breach of any
representation or warranty made by the Company or any of its subsidiaries in any
of the Exchange Documents, (ii) any breach of any covenant, agreement or
obligation of the Company or any of its Subsidiaries contained in any of the
Exchange Documents or (iii) any cause of action, suit, proceeding or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company or any Subsidiary)
or which otherwise involves such Indemnitee that arises out of or results from
(A) the execution, delivery, performance or enforcement of any of the Exchange
Documents, or (B) the status of the Holder or holder of the Notes either as an
investor in the Company pursuant to the transactions contemplated by the
Exchange Documents or as a party to this Agreement (including, without
limitation, as a party in interest or otherwise in any action or proceeding for
injunctive or other equitable relief). To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

 



8

 

 

(ii)          Promptly after receipt by an Indemnitee under this Section 8(h) of
notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim in respect thereof is to be made against the
Company under this Section 8(h), deliver to the Company a written notice of the
commencement thereof, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the Company if:
(A) the Company has agreed in writing to pay such fees and expenses; (B) the
Company shall have failed promptly to assume the defense of such Indemnified
Liability and to employ counsel reasonably satisfactory to such Indemnitee in
any such Indemnified Liability; or (C) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim or proceeding effected without its prior
written consent, provided, however, that the Company shall not unreasonably
withhold, delay or condition its consent. The Company shall not, without the
prior written consent of the Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability or litigation, and such settlement shall not include any admission as
to fault on the part of the Indemnitee. Following indemnification as provided
for hereunder, the Company shall be subrogated to all rights of the Indemnitee
with respect to all third parties, firms or corporations relating to the matter
for which indemnification has been made. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnitee under this
Section 8(h), except to the extent that the Company is materially and adversely
prejudiced in its ability to defend such action.

 

(iii)         The indemnification required by this Section 8(h) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, within ten (10) days after bills are received or Indemnified
Liabilities are incurred subject to the delivery by the applicable Indemnitees
to the Company of an undertaking that such Indemnitees will return such amounts
if it is determined that they are not entitled to indemnification under this
Section 8(h) with respect to the applicable matter.

 



9

 

 

(iv)         The indemnity agreement contained herein shall be in addition to
(A) any cause of action or similar right of the Indemnitee against the Company
or others, and (B) any liabilities the Company may be subject to pursuant to the
law.

 

i)           Most Favored Nation. The Company hereby represents and warrants as
of the date hereof (and covenants and agrees that at any time the Notes remain
outstanding) any direct, or indirect, agreement or other arrangement between the
Company and any of Jed Kaplan, Simplicity Esports, LLC and each of the equity
holders of Simplicity Esports, LLC (including without limitation the Acquisition
Transaction) (each, a “Simplicity Party”) shall not include any resets,
antidilution rights, other adjustments to conversion prices or exercise prices,
exchange rights, registration rights, lock-up restrictions or reduction of any
lock-up restrictions, as applicable, that is, is or will be more favorable to
such Simplicity Party than those of the Holder in any applicable Exchange
Document (each such agreement or arrangement, a “Simplicity Document”). If, and
whenever on or after the date hereof, the Company enters into a Simplicity
Document, then (i) the Company shall provide notice thereof to the Holder
immediately following the occurrence thereof and (ii) the terms and conditions
of the applicable Exchange Documents shall be, without any further action by the
Holder or the Company, automatically amended and modified in an economically and
legally equivalent manner such that the Holder shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Simplicity Document. Notwithstanding the foregoing, upon written notice to the
Company at any time the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in the applicable Exchange Document shall apply to the Holder as it
was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to the Holder. The
provisions of this Section 8(i) shall apply similarly and equally to each
Settlement Document.

 

[signature pages follow]

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.



 

  SMAAASH ENTERTAINMENT, INC.         By: /s/ F. Jacob Cherian   Name: /s/ F.
Jacob Cherian   Title: Chief Executive Officer



 







 

 







 

HOLDER:         MAXIM GROUP LLC         By: /s/ Clifford Teller   Name: Clifford
Teller   Title: Executive Managing Director of Investment Banking  



 



HOLDER SIGNATURE PAGE TO

GEVO WARRANT EXCHANGE AGREEMENT

 

 

